Citation Nr: 0908658	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for bilateral hearing 
loss.  The veteran subsequently initiated and perfected an 
appeal of this determination.  

In August 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for bilateral hearing 
loss.  At his August 2008 personal hearing, he stated he 
received periodic post-service physicals at the Fillmore 
County Medical Center in Geneva, Nebraska in order to 
maintain his professional license as a truck driver.  These 
examinations included hearing tests, according to his 
testimony.  He also submitted a signed authorization form 
allowing VA to obtain these private medical records.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  As the veteran has identified pertinent medical 
records not yet obtained by VA, a remand is necessary in 
order to request those records and have them considered as 
part of his claim.  Id.  Ongoing medical records should also 
be obtained.  Id.; see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO should request any hearing 
tests or other pertinent medical records 
for the veteran from the Fillmore County 
Medical Center.  If no such records are 
available, the RO should request 
verification of that fact from the Medical 
Center.  The veteran should also be 
informed of the outcome of this request.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


